Exhibit 10.6

 

AMENDED AND RESTATED SUBORDINATION AGREEMENT

 

Dated: February 27, 2009

 

To:

Gemino Healthcare Finance, LLC

 

 

One International Plaza, Suite 220

 

 

Philadelphia, PA 19113

 

 

To induce Gemino Healthcare Finance, LLC (“Lender”) to establish a credit
facility for making loans and extending credit from time to time for the benefit
of Clarient, Inc. (“Clarient”), Clarient Diagnostic Services, Inc., ChromaVision
International, Inc., and such other Persons joined to the Credit Agreement as
“Borrowers” from time to time (collectively with Clarient, the “Borrowers” and
each individually referred to as a “Borrower”) pursuant to the terms of that
certain Credit Agreement among Borrowers and Lender dated as of even date
herewith (as amended, extended, modified, supplemented, restated or replaced
from time to time, the “Credit Agreement”), Safeguard Delaware, Inc., Safeguard
Scientifics, Inc. and Safeguard Scientifics (Delaware), Inc. (collectively and
individually as context requires, “Undersigned”) hereby agrees as follows:

 


1.                                       THE PAYMENT OF ANY AND ALL SUBORDINATED
DEBT IS EXPRESSLY SUBORDINATED TO THE SENIOR DEBT TO THE EXTENT AND IN THE
MANNER SET FORTH IN THIS SUBORDINATION AGREEMENT.  THE TERM “SUBORDINATED DEBT”
MEANS ALL INDEBTEDNESS, LIABILITIES, AND OBLIGATIONS OF BORROWERS, OR ANY OF
THEM, NOW EXISTING OR HEREAFTER ARISING, TO THE UNDERSIGNED INCLUDING BUT NOT
LIMITED TO: (I) OBLIGATIONS OF BORROWERS, OR ANY OF THEM, TO THE UNDERSIGNED
PURSUANT TO THAT CERTAIN SECOND AMENDED AND RESTATED SENIOR SUBORDINATED
REVOLVING CREDIT AGREEMENT DATED FEBRUARY 27, 2009 BETWEEN CLARIENT AND
SAFEGUARD DELAWARE, INC. (“SAFEGUARD”) (AS AMENDED HEREAFTER SOLELY AS PERMITTED
PURSUANT TO THIS AGREEMENT, THE “SUBORDINATED CREDIT AGREEMENT”) AND THAT
CERTAIN SECOND AMENDED AND RESTATED REVOLVING  CREDIT NOTE DATED FEBRUARY 27,
2009 EXECUTED BY CLARIENT IN FAVOR OF SAFEGUARD  (COLLECTIVELY WITH THE
SUBORDINATED CREDIT AGREEMENT, “SUBDEBT LOAN AGREEMENTS”), (II) PUT, REPURCHASE,
REDEMPTION AND OTHER MONETARY OBLIGATIONS OF BORROWERS, OR ANY OF THEM, TO THE
UNDERSIGNED PURSUANT TO THOSE CERTAIN COMMON STOCK PURCHASE WARRANTS DESCRIBED
ON EXHIBIT A ATTACHED HERETO (COLLECTIVELY, “WARRANTS”) AND THAT CERTAIN AMENDED
AND RESTATED REGISTRATION RIGHTS AGREEMENT DATED FEBRUARY 27, 2009 AMONG
CLARIENT AND THE UNDERSIGNED (“REGISTRATION RIGHTS AGREEMENT”),
(III) OBLIGATIONS OF BORROWERS, OR ANY OF THEM, TO THE UNDERSIGNED PURSUANT TO
THAT CERTAIN AMENDED AND RESTATED REIMBURSEMENT AND INDEMNITY AGREEMENT DATED
JANUARY 17, 2007 EXECUTED BY CLARIENT IN FAVOR OF SAFEGUARD AND SAFEGUARD
SCIENTIFICS (DELAWARE), INC. (AS AMENDED BY THAT CERTAIN FIRST AMENDMENT TO
AMENDED AND RESTATED REIMBURSEMENT AND INDEMNITY AGREEMENT DATED MARCH 6, 2007
AMONG CLARIENT, SAFEGUARD AND SAFEGUARD SCIENTIFICS (DELAWARE), INC., THAT
CERTAIN SECOND AMENDMENT TO AMENDED AND RESTATED REIMBURSEMENT AND INDEMNITY
AGREEMENT DATED MARCH 14, 2008 AMONG CLARIENT, SAFEGUARD AND SAFEGUARD
SCIENTIFICS (DELAWARE), INC., AND THAT CERTAIN THIRD AMENDMENT TO AMENDED AND
RESTATED REIMBURSEMENT AND INDEMNITY AGREEMENT DATED FEBRUARY 27, 2009 AMONG
CLARIENT, SAFEGUARD AND SAFEGUARD SCIENTIFICS (DELAWARE), INC., “REIMBURSEMENT
AGREEMENT” AND TOGETHER WITH THE SUBDEBT LOAN AGREEMENTS, WARRANTS, REGISTRATION
RIGHTS AGREEMENT, “SUBDEBT AGREEMENTS”) AND (IV) ANY OTHER OBLIGATIONS OWING BY
BORROWERS, OR ANY OF THEM, NOW OR HEREAFTER TO THE UNDERSIGNED (OTHER THAN
VOTING OR OTHER CORPORATE GOVERNANCE RIGHTS ARISING BY VIRTUE OF THE
UNDERSIGNED’S (OR ANY OF ITS AFFILIATES’) EQUITY INTEREST IN CLARIENT);
PROVIDED, HOWEVER, THAT REGISTRATION EXPENSES (AS DEFINED IN THE REGISTRATION
RIGHTS AGREEMENT) SHALL NOT CONSTITUTE SUBORDINATED DEBT.  THE TERM “SENIOR
DEBT” MEANS ANY AND ALL OBLIGATIONS OF BORROWERS TO LENDER UNDER, IN CONNECTION
WITH, OR IN ANY

 

--------------------------------------------------------------------------------


 


WAY RELATED TO (INCLUDING DEBTOR-IN-POSSESSION FINANCING), THE CREDIT AGREEMENT
(INCLUDING, WITHOUT LIMITATION, ANY INTEREST ACCRUING THEREON AFTER MATURITY OR
AFTER THE FILING OF ANY PETITION IN BANKRUPTCY, OR THE COMMENCEMENT OF ANY
INSOLVENCY, REORGANIZATION OR LIKE PROCEEDING RELATING TO ANY BORROWER, WHETHER
OR NOT A CLAIM FOR POST-FILING OR POST-PETITION INTEREST IS ALLOWED IN SUCH
PROCEEDING).  ALL CAPITALIZED TERMS NOT DEFINED HEREIN SHALL HAVE THE MEANING
SET FORTH IN THE CREDIT AGREEMENT.


 


2.                                       UNTIL THE SENIOR DEBT IS INDEFEASIBLY
PAID IN FULL AND ALL OF LENDER’S OBLIGATIONS TO BORROWERS HAVE BEEN TERMINATED
UNDER THE CREDIT AGREEMENT, BORROWERS SHALL NOT PAY, AND UNDERSIGNED SHALL NOT
ACCEPT, ANY PAYMENTS OF ANY KIND ASSOCIATED WITH SUBORDINATED DEBT (INCLUDING,
WITHOUT LIMITATION, PRINCIPAL PAYMENTS (AT MATURITY OR OTHERWISE), PREPAYMENTS,
INTEREST PAYMENTS, DIVIDENDS, DISTRIBUTIONS, FEES AND EXPENSES); PROVIDED THAT,
BORROWERS MAY PAY, AND THE UNDERSIGNED MAY ACCEPT: (A) (I) REIMBURSEMENT OF
REASONABLE COSTS, FEES AND ACTUAL OUT-OF-POCKET EXPENSES AND OTHER CHARGES
INCURRED BY THE UNDERSIGNED IN CONNECTION WITH AFFILIATE TRANSACTIONS (AS
DEFINED BELOW), AND (II) REIMBURSEMENT OF REASONABLE ACTUAL OUT-OF-POCKET
EXPENSES INCURRED BY THE UNDERSIGNED IN CONNECTION WITH, AND PAYABLE PURSUANT
TO, THE SUBDEBT LOAN AGREEMENTS (AS IN EFFECT ON THE DATE HEREOF) AND (B) SO
LONG AS NO UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT HAS OCCURRED (THAT HAS
NOT BEEN WAIVED IN WRITING BY LENDER), AND SO LONG AS NO UNMATURED EVENT OF
DEFAULT OR EVENT OF DEFAULT WOULD RESULT FROM THE MAKING OF SUCH PAYMENT,
(I) ONE OR MORE PAYMENTS PURSUANT TO SECTION 2.7(B) OF THE SUBORDINATED CREDIT
AGREEMENT, SO LONG AS TO THE EXTENT SUCH PAYMENT ARISES IN CONNECTION WITH A 
CAPITAL TRANSACTION (AS DEFINED IN THE SUBORDINATED CREDIT AGREEMENT) OR
LIQUIDITY EVENT (AS DEFINED IN THE SUBORDINATED CREDIT AGREEMENT), NO UNMATURED
EVENT OF DEFAULT OR EVENT OF DEFAULT WOULD RESULT AFTER GIVING EFFECT TO SUCH
CAPITAL TRANSACTION (AS DEFINED IN THE SUBORDINATED CREDIT AGREEMENT) OR SUCH
LIQUIDITY EVENT (AS DEFINED IN THE SUBORDINATED CREDIT AGREEMENT), AND
(II) REGULARLY SCHEDULED PAYMENTS OF THE ACCRUED AND UNPAID “USAGE FEE” SET
FORTH IN SECTION 2(B) OF THE REIMBURSEMENT AGREEMENT IN AN AGGREGATE AMOUNT NOT
TO EXCEED $750,000 IN ANY FISCAL YEAR; PROVIDED FURTHER THAT, IMMEDIATELY PRIOR
TO MAKING ANY PAYMENTS SET FORTH IN SUBSECTION (B) ABOVE, BORROWERS SHALL
DELIVER TO LENDER AN OFFICER’S CERTIFICATE, IN FORM AND SUBSTANCE SATISFACTORY
TO LENDER, PREPARED AND EXECUTED BY THE CHIEF FINANCIAL OFFICER OF BORROWERS
CERTIFYING THAT NO UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
(THAT HAS NOT BEEN WAIVED IN WRITING BY LENDER) AND NO UNMATURED EVENT OF
DEFAULT OR EVENT OF DEFAULT WOULD RESULT FROM THE MAKING OF SUCH PAYMENT AND
SETTING FORTH SUCH FINANCIAL AND OTHER INFORMATION THAT LENDER MAY REQUIRE,
INCLUDING, WITHOUT LIMITATION, EVIDENCE OF PROFORMA COMPLIANCE WITH SECTION 6.06
OF THE CREDIT AGREEMENT.


 


FOR THE PURPOSES HEREOF, “AFFILIATE TRANSACTIONS” SHALL MEAN THE PROVISION OF
SERVICES BY OR THROUGH THE UNDERSIGNED AND/OR ITS AFFILIATES (AND THEIR
RESPECTIVE EMPLOYEES AND AGENTS) TO BORROWERS, OR RELATING TO THE UNDERSIGNED’S
EQUITY INTEREST IN CLARIENT, IN CONNECTION WITH THE BUSINESS AND MANAGEMENT OF
BORROWERS, INCLUDING TEMPORARY ASSIGNMENT OR SECONDING OF PROFESSIONAL STAFF AND
MANAGEMENT.


 


3.                                       (A)                                 
ANY PAYMENTS ON THE SUBORDINATED DEBT (INCLUDING, WITHOUT LIMITATION,
PREPAYMENTS) RECEIVED BY THE UNDERSIGNED, OTHER THAN AS EXPRESSLY PERMITTED
PURSUANT TO PARAGRAPH 2 ABOVE, SHALL BE HELD IN TRUST FOR LENDER AND THE
UNDERSIGNED WILL FORTHWITH TURN OVER ANY SUCH PAYMENTS IN THE FORM RECEIVED,
PROPERLY ENDORSED, TO LENDER TO BE APPLIED TO THE SENIOR DEBT AS DETERMINED BY
LENDER IN ACCORDANCE WITH THE CREDIT AGREEMENT.

 

2

--------------------------------------------------------------------------------



 


(B)                                 EXCEPT AS EXPRESSLY SET FORTH IN THIS
SUBORDINATION AGREEMENT, NOTHING SHALL LIMIT OR AFFECT THE ISSUANCE THE
WARRANTS, THE ISSUANCE OF CLARIENT’S COMMON STOCK IN CONNECTION WITH ANY
EXERCISE OF THE WARRANTS, OR ANY ADJUSTMENT CONTEMPLATED BY THE ANTI-DILUTION
PROVISIONS WITH RESPECT TO THE WARRANTS, OR THE RIGHTS OF THE UNDERSIGNED OR ITS
SUCCESSORS AND ASSIGNS UNDER THE REGISTRATION RIGHTS AGREEMENT (AS IN EFFECT ON
THE DATE HEREOF) OR THE BONA FIDE SALE OR TRANSFER OF THE WARRANTS OR CLARIENT’S
COMMON STOCK ISSUABLE UPON THE EXERCISE THEREOF BY THE UNDERSIGNED OR ITS
SUCCESSORS OR ASSIGNS.


 


4.                                       BORROWERS SHALL NOT GRANT TO THE
UNDERSIGNED AND THE UNDERSIGNED SHALL NOT TAKE OR OBTAIN ANY LIEN ON OR SECURITY
INTEREST IN ANY OF BORROWERS’ PROPERTY, NOW OWNED OR HEREAFTER ACQUIRED OR
CREATED, WITHOUT LENDER’S PRIOR WRITTEN CONSENT; PROVIDED HOWEVER, SUBJECT TO
THE TERMS HEREOF AND UPON LENDER’S PRIOR WRITTEN CONSENT TO THE DOCUMENTATION
AND TERMS AND CONDITIONS THEREOF (WHICH SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER IN ITS SOLE DISCRETION), CLARIENT MAY GRANT TO SAFEGUARD
A LIEN ON CERTAIN ASSETS OF CLARIENT AS SPECIFICALLY LISTED ON EXHIBIT B HERETO
(“SAFEGUARD COLLATERAL”).  THE UNDERSIGNED ACKNOWLEDGES AND AGREES THAT THE
SAFEGUARD COLLATERAL DOES NOT EXTEND TO THE COLLATERAL AND TO THE EXTENT THAT
ANY PORTION OF SUCH SAFEGUARD COLLATERAL INCLUDES OR MIGHT BE INTERPRETED OR
DEEMED TO COMPRISE A PORTION OF THE COLLATERAL, THE UNDERSIGNED HEREBY EXPRESSLY
RELEASES ANY SUCH SAFEGUARD COLLATERAL FROM THE LIEN OF THE UNDERSIGNED.   THE
UNDERSIGNED COVENANTS AND AGREES THAT IT SHALL NOT TAKE OR ACCEPT ANY ADDITIONAL
LIENS OR SECURITY INTEREST IN ANY PROPERTY OF BORROWERS, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, AS SECURITY FOR THE SUBORDINATED DEBT, OTHER THAN THE LIENS
ON THE SAFEGUARD COLLATERAL.   UNTIL SUCH TIME AS THE SENIOR DEBT SHALL HAVE
BEEN INDEFEASIBLY PAID IN FULL AND ANY COMMITMENT TO MAKE ADVANCES UNDER THE
CREDIT AGREEMENT HAS TERMINATED AND IN ADDITION TO THE RESTRICTIONS CONTAINED IN
PARAGRAPH 5 HEREOF, THE UNDERSIGNED SHALL NOT TAKE ANY ACTION TO FORECLOSE,
ENFORCE OR REALIZE UPON THE SAFEGUARD COLLATERAL OR EXERCISE ANY RIGHT OR REMEDY
TO ENFORCE OR COLLECT THE SAFEGUARD COLLATERAL.


 


5.                                       (A) THE UNDERSIGNED AGREES THAT IT WILL
NOT MAKE ANY ASSERTION OR CLAIM IN ANY ACTION, SUIT OR PROCEEDING OF ANY NATURE
WHATSOEVER IN ANY WAY CHALLENGING THE PRIORITY, VALIDITY OR EFFECTIVENESS OF THE
CLAIMS, LIENS AND SECURITY INTERESTS HELD BY OR GRANTED TO LENDER UNDER AND IN
CONNECTION WITH THE CREDIT AGREEMENT, OR ANY AMENDMENT, EXTENSION, REPLACEMENT
THEREOF OR ANY RELATED AGREEMENT, INSTRUMENT OR DOCUMENT BETWEEN LENDER AND
BORROWERS.


 

(b) Lender agrees that it will not make any assertion or claim in any action,
suit or proceeding of any nature whatsoever in any way challenging the priority,
validity or effectiveness of the liens and security interests held by or granted
to Undersigned on the Safeguard Collateral under and in connection with the
SubDebt Loan Agreements.

 


6.                                       THE UNDERSIGNED WILL NOT COMMENCE ANY
ACTION OR PROCEEDING OF ANY KIND AGAINST ANY BORROWER TO RECOVER ALL OR ANY PART
OF THE SUBORDINATED DEBT NOT PAID WHEN DUE AND SHALL AT NO TIME JOIN WITH ANY
CREDITOR, IN BRINGING ANY PROCEEDING AGAINST ANY BORROWER UNDER ANY LIQUIDATION,
CONSERVATORSHIP, BANKRUPTCY, REORGANIZATION, REARRANGEMENT, OR OTHER INSOLVENCY
LAW NOW OR HEREAFTER EXISTING, UNLESS AND UNTIL THE SENIOR DEBT SHALL BE
INDEFEASIBLY PAID IN FULL AND ALL OF LENDER’S OBLIGATIONS TO BORROWERS HAVE BEEN
TERMINATED UNDER THE CREDIT AGREEMENT. WITHOUT LIMITING THE FOREGOING, THE
UNDERSIGNED SHALL NOT TAKE ANY ACTION OR EXERCISE ANY RIGHTS, REMEDIES OR POWERS
IN RESPECT OF ANY SUBORDINATED DEBT (OR WITH RESPECT TO ANY PROPERTY OF
BORROWERS, INCLUDING, WITHOUT LIMITATION, THE SAFEGUARD COLLATERAL) OR EXERCISE
ANY OTHER RIGHT, REMEDY OR POWER AT LAW OR IN EQUITY THAT THE UNDERSIGNED MAY
OTHERWISE POSSESS TO COLLECT ANY OF THE SUBORDINATED


 

3

--------------------------------------------------------------------------------


 

Debt or realize upon any property of Borrowers, including, without limitation,
the Safeguard Collateral, including, without limitation, exercise of any right
of setoff.  Subject to the foregoing, the Undersigned may accelerate the amount
of the Subordinated Debt upon the occurrence of (i) the acceleration of the
Senior Debt; and (ii) the filing of a petition under the Bankruptcy Code by
Borrowers.


 


7.                                       IN THE EVENT OF ANY LIQUIDATION,
CONSERVATORSHIP, BANKRUPTCY, REORGANIZATION, REARRANGEMENT, OR OTHER INSOLVENCY
PROCEEDING OF ANY BORROWER, THE UNDERSIGNED SHALL NOT BE ENTITLED TO RECEIVED
ANY MONEY, DIVIDEND OR  OTHER ASSETS IN  ANY SUCH PROCEEDING ON ACCOUNT OF THE
SUBORDINATED DEBT UNLESS AND UNTIL THE SENIOR DEBT SHALL BE INDEFEASIBLY PAID IN
FULL (INCLUDING WITHOUT LIMITATION INTEREST OWING TO LENDER AFTER THE
COMMENCEMENT OF A BANKRUPTCY PROCEEDING AT THE RATE SPECIFIED IN THE CREDIT
AGREEMENT, WHETHER OR NOT SUCH INTEREST IS AN ALLOWABLE CLAIM IN SUCH
PROCEEDING) AND ALL OF LENDER’S OBLIGATIONS TO BORROWERS UNDER THE CREDIT
AGREEMENT HAVE BEEN TERMINATED.  THE UNDERSIGNED WILL AT LENDER’S REQUEST FILE
ANY CLAIMS, PROOFS OF CLAIM, OR OTHER INSTRUMENTS OF SIMILAR CHARACTER NECESSARY
TO ENFORCE THE OBLIGATIONS OF BORROWERS IN RESPECT OF THE SUBORDINATED DEBT AND
WILL HOLD IN TRUST FOR LENDER AND PAY OVER TO LENDER IN THE SAME FORM RECEIVED,
TO BE APPLIED ON THE SENIOR DEBT AS DETERMINED BY LENDER, ANY AND ALL MONEY,
DIVIDENDS OR OTHER ASSETS RECEIVED IN ANY SUCH PROCEEDINGS ON ACCOUNT OF THE
SUBORDINATED DEBT.  LENDER MAY, AS ATTORNEY-IN-FACT FOR THE UNDERSIGNED, TAKE
SUCH ACTION ON BEHALF OF THE UNDERSIGNED AND THE UNDERSIGNED HEREBY APPOINTS
LENDER AS ATTORNEY-IN-FACT FOR THE UNDERSIGNED TO DEMAND, SUE FOR, COLLECT, AND
RECEIVE ANY AND ALL SUCH MONEY, DIVIDENDS OR OTHER ASSETS AND GIVE ACQUITTANCE
THEREFORE AND TO FILE ANY CLAIM, PROOF OF CLAIM OR OTHER INSTRUMENT OF SIMILAR
CHARACTER AND TO TAKE SUCH OTHER PROCEEDINGS IN LENDER’S NAME OR IN THE NAME OF
THE UNDERSIGNED, AS LENDER MAY DEEM NECESSARY OR ADVISABLE FOR THE ENFORCEMENT
OF THIS AGREEMENT.  THE UNDERSIGNED WILL EXECUTE AND DELIVER TO LENDER SUCH
OTHER AND FURTHER POWERS OF ATTORNEY OR OTHER INSTRUMENTS AS EITHER REASONABLY
MAY REQUEST IN ORDER TO ACCOMPLISH THE FOREGOING.


 


8.                                       THE UNDERSIGNED AND BORROWERS SHALL NOT
AMEND OR MODIFY THE SUBDEBT AGREEMENTS IN ANY MANNER WHATSOEVER WITHOUT THE
PRIOR WRITTEN CONSENT OF LENDER WHICH CONSENT SHALL NOT BE UNREASONABLY
CONDITIONED, WITHHELD OR DELAYED; PROVIDED THAT, THE PRIOR WRITTEN CONSENT OF
LENDER IN ITS SOLE AND ABSOLUTE DISCRETION SHALL BE REQUIRED FOR ANY AMENDMENT
OR MODIFICATION TO ANY SUBDEBT AGREEMENTS THAT WOULD (DIRECTLY OR INDIRECTLY): 
(I) INCREASE THE MAXIMUM PRINCIPAL AMOUNT OF THE SUBORDINATED DEBT,
(II) INCREASE THE RATE OF INTEREST ON ANY OF THE SUBORDINATED DEBT,
(III) INCREASE ANY FEES, COSTS OR EXPENSES PAYABLE IN CONJUNCTION WITH THE
SUBDEBT AGREEMENTS OR INCLUDE ANY FEES OR EXPENSES IN ANY AMENDMENT OR WAIVER OF
ANY OF THE SUBDEBT AGREEMENTS, (IV) CHANGE TO AN EARLIER DATE ANY DATE UPON
WHICH REGULARLY SCHEDULED PAYMENTS OF PRINCIPAL OR INTEREST ON THE SUBORDINATED
DEBT (INCLUDING, WITHOUT LIMITATION, ANY MATURITY DATE) UNDER AND PURSUANT TO
THE TERMS OF THE SUBDEBT AGREEMENTS ARE DUE, (V) ADD OR MAKE MORE RESTRICTIVE
ANY EVENT OF DEFAULT OR ANY COVENANT WITH RESPECT TO THE SUBORDINATED DEBT,
(VI) AMEND OR MODIFY SECTION 2.7 OF THE SUBORDINATED CREDIT AGREEMENT,
(VII) AMEND OR MODIFY SECTION 2(B) OF THE REIMBURSEMENT AGREEMENT IN ANY WAY
THAT INCREASES OR ACCELERATES PAYMENT OBLIGATIONS OF BORROWERS TO THE
UNDERSIGNED, OR (VIII) AMEND OR MODIFY THE DEFINITION OF CAPITAL TRANSACTION SET
FORTH IN THE SUBORDINATED CREDIT AGREEMENT; PROVIDED THAT SO LONG AS SUCH
AMENDMENT OR MODIFICATION TO THE DEFINITION OF CAPITAL TRANSACTION DOES NOT
DECREASE THE THRESHOLD OF $1,000,000 CONTAINED IN SUCH DEFINITION, LENDER’S
CONSENT TO SUCH AMENDMENT OR MODIFICATION SHALL NOT BE UNREASONABLY CONDITIONED,
WITHHELD OR DELAYED.  NOTWITHSTANDING THE FOREGOING, THE UNDERSIGNED MAY
TRANSFER THE SUBDEBT AGREEMENTS EXPRESSLY SUBJECT TO THE TERMS OF THIS AGREEMENT
AND IN COMPLIANCE WITH PARAGRAPH 10 HEREOF, UPON PRIOR NOTICE TO, BUT WITHOUT
ANY PRIOR CONSENT OF, LENDER.

 

4

--------------------------------------------------------------------------------


 


9.                                       LENDER, AND (TO THE EXTENT APPLICABLE)
BORROWERS, MAY AT ANY TIME AND FROM TIME TO TIME, WITHOUT THE CONSENT OF OR
NOTICE TO THE UNDERSIGNED, WITHOUT INCURRING RESPONSIBILITY TO THE UNDERSIGNED
AND WITHOUT IMPAIRING OR RELEASING ANY OF LENDER’S RIGHTS, OR ANY OF THE
OBLIGATIONS OF THE UNDERSIGNED HEREUNDER:


 


(A)                                  CHANGE THE AMOUNT, MANNER, PLACE OR TERMS
OF PAYMENT OR CHANGE OR EXTEND THE TIME OF PAYMENT OF OR RENEW, INCREASE,
DECREASE OR ALTER THE SENIOR DEBT, OR ANY PART THEREOF, OR AMEND, SUPPLEMENT OR
REPLACE THE CREDIT AGREEMENT AND/OR ANY LOAN DOCUMENTS IN ANY MANNER OR ENTER
INTO OR AMEND, SUPPLEMENT OR REPLACE IN ANY MANNER ANY OTHER AGREEMENT RELATING
TO THE SENIOR DEBT;


 


(B)                                 SELL, EXCHANGE, RELEASE OR OTHERWISE DEAL
WITH ALL OR ANY PART OF ANY PROPERTY AT ANY TIME PLEDGED OR MORTGAGED BY ANY
PARTY TO SECURE OR SECURING THE SENIOR DEBT OR ANY PART THEREOF;


 


(C)                                  RELEASE ANYONE LIABLE IN ANY MANNER FOR THE
PAYMENT OR COLLECTION OF THE SENIOR DEBT (INCLUDING, WITHOUT LIMITATION, ANY
GUARANTOR);


 


(D)                                 EXERCISE OR REFRAIN FROM EXERCISING ANY
RIGHTS AGAINST BORROWER, ANY GUARANTOR OR OTHERS (INCLUDING THE UNDERSIGNED);
AND


 


(E)                                  APPLY SUMS PAID BY ANY PARTY TO THE SENIOR
DEBT IN ANY ORDER OR MANNER AS DETERMINED BY LENDER IN ACCORDANCE WITH THE
CREDIT AGREEMENT.


 


10.                                 THE UNDERSIGNED SHALL ADVISE EACH FUTURE
HOLDER OF ALL OR ANY PART OF THE SUBORDINATED DEBT THAT THE SUBORDINATED DEBT IS
SUBORDINATED TO THE SENIOR DEBT IN THE MANNER AND TO THE EXTENT PROVIDED
HEREIN.  THE UNDERSIGNED REPRESENTS THAT NO PART OF THE SUBORDINATED DEBT OR ANY
INSTRUMENT EVIDENCING THE SAME HAS BEEN TRANSFERRED OR ASSIGNED AND THE
UNDERSIGNED WILL NOT TRANSFER OR ASSIGN, EXCEPT TO LENDER, ANY PART OF THE
SUBORDINATED DEBT WHILE ANY SENIOR DEBT REMAINS OUTSTANDING, UNLESS SUCH
TRANSFER OR ASSIGNMENT IS MADE EXPRESSLY SUBJECT TO THIS AGREEMENT.  UPON
LENDER’S REQUEST, THE UNDERSIGNED WILL IN THE CASE OF ANY SUBORDINATED DEBT
WHICH IS NOT EVIDENCED BY ANY INSTRUMENT CAUSE THE SAME TO BE EVIDENCED BY AN
APPROPRIATE INSTRUMENT OR INSTRUMENTS, AND PLACE THEREON AND ON ANY AND ALL
INSTRUMENTS EVIDENCING THE SUBORDINATED DEBT A LEGEND IN SUCH FORM AS LENDER MAY
DETERMINE TO THE EFFECT THAT THE INDEBTEDNESS EVIDENCED THEREBY IS SUBORDINATED
AND SUBJECT TO THE PRIOR PAYMENT IN FULL OF ALL SENIOR DEBT PURSUANT TO THIS
SUBORDINATION AGREEMENT, AS WELL AS DELIVER COPIES OF ALL SUCH INSTRUMENTS TO
LENDER.


 


11.                                 THIS SUBORDINATION AGREEMENT CONTAINS THE
ENTIRE AGREEMENT BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER HEREOF AND MAY
BE AMENDED, SUPPLEMENTED OR MODIFIED ONLY BY WRITTEN INSTRUMENT EXECUTED BY
LENDER, AND THE UNDERSIGNED.


 


12.                                 THE UNDERSIGNED REPRESENTS AND WARRANTS THAT
NEITHER THE EXECUTION OR DELIVERY OF THIS SUBORDINATION AGREEMENT NOR
FULFILLMENT OF NOR COMPLIANCE WITH THE TERMS AND PROVISIONS HEREOF WILL CONFLICT
WITH, OR RESULT IN A BREACH OF THE TERMS, CONDITIONS, OR PROVISIONS OF OR
CONSTITUTE

 

5

--------------------------------------------------------------------------------


 


A DEFAULT UNDER ANY AGREEMENT OR INSTRUMENT TO WHICH THE UNDERSIGNED OR ANY OF
THE UNDERSIGNED’S ASSETS IS NOW SUBJECT.


 


13.                                 THIS SUBORDINATION AGREEMENT MAY BE ASSIGNED
BY LENDER, IN CONNECTION WITH ANY ASSIGNMENT OR TRANSFER OF ANY PORTION OF THE
SENIOR DEBT.


 


14.                                 THIS SUBORDINATION AGREEMENT SHALL BE
BINDING UPON THE UNDERSIGNED AND LENDER, AND THE UNDERSIGNED’S AND LENDER’S 
SUCCESSORS, REPRESENTATIVES AND ASSIGNS.


 


15.                                 EXCEPT AS PROVIDED IN PARAGRAPH 2 ABOVE,
BORROWERS AGREE THAT BORROWERS WILL NOT MAKE ANY PAYMENT ON ANY OF THE
SUBORDINATED DEBT, OR TAKE ANY OTHER ACTION IN CONTRAVENTION OF THE PROVISIONS
OF THIS SUBORDINATION AGREEMENT, AND THE UNDERSIGNED, BY SIGNING BELOW
ACKNOWLEDGE AND CONSENT TO SUCH AGREEMENT ON BEHALF OF BORROWERS.


 


16.                                 THIS SUBORDINATION AGREEMENT, AND ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO, SHALL IN ALL RESPECTS BE
INTERPRETED, CONSTRUED AND GOVERNED BY THE SUBSTANTIVE LAWS OF THE COMMONWEALTH
OF PENNSYLVANIA.  THE UNDERSIGNED (I) SUBMITS TO THE JURISDICTION OF THE COURTS
OF THE COMMONWEALTH OF PENNSYLVANIA OR THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA FOR THE PURPOSES OF RESOLVING ANY CONTROVERSY
RELATING THERETO AND (II) WAIVES THE RIGHT TO A JURY TRIAL FOR THE PURPOSE OF
RESOLVING ANY CONTROVERSY HEREUNDER OR ENFORCING OR DEFENDING ANY RIGHTS OR
CLAIM HEREUNDER OR IN CONNECTION HEREWITH, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE.


 

[Remainder of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Undersigned have executed this agreement as of the date
first written above.

 

Address for notices:

SAFEGUARD DELAWARE, INC.

Safeguard Delaware, Inc.

 

 

Safeguard Scientifics (Delaware), Inc.

By:

    /s/ Brian J. Sisko

1105 N. Market St.

Name:

Brian J. Sisko

Suite 1300

Title:

Vice President

Wilmington, DE 19801

 

 

Attn:  Chief Financial Officer

 

 

Fax:

 

 

 

 

 

With a copy (which shall not constitute notice) to:

SAFEGUARD SCIENTIFICS, INC.

Safeguard Scientifics, Inc.

 

435 Devon Park Drive, Building 800

By:

    /s/ Brian J. Sisko

Wayne, PA 19087

Name:

Brian J. Sisko

Attn: General Counsel

Title:

Vice President

Facsimile: 610.482.9105

 

 

 

 

 

 

SAFEGUARD SCIENTIFICS (DELAWARE), INC.

 

 

 

By:

    /s/ Brian J. Sisko

 

Name:

Brian J. Sisko

 

Title:

Vice President

 

Intending to be legally bound, each of the Borrowers consent and agree to the
terms of the Subordination Agreement as of the date first above written:

 

CLARIENT, INC.

 

 

 

 

By:

       /s/ Ron Andrews

 

Name:

Ron Andrews

 

Title:

Chief Executive Officer

 

 

 

 

CLARIENT DIAGNOSTIC SERVICES, INC.

 

 

 

By:

        /s/ Ron Andrews

 

Name:

Ron Andrews

 

Title:

Chief Executive Officer

 

 

[Signatures Continue on Following Page]

 

[Signature Page to Amended and Restated Subordination Agreement]

 

S-1

--------------------------------------------------------------------------------


 

CHROMAVISION INTERNATIONAL, INC.

 

 

 

 

By:

 

/s/ Ron Andrews

 

Name:

Ron Andrews

 

Title:

Chief Executive Officer

 

 

 

 

Approved:

 

GEMINO HEALTHCARE FINANCE, LLC

 

 

 

 

 

 

 

By:

     /s/ Miriam Gallagher

 

Name:

Miriam Gallagher

 

Title:

Senior Portfolio Manager

 

 

[Signature Page to Amended and Restated Subordination Agreement]

 

S-2

--------------------------------------------------------------------------------


 

EXHIBIT A

WARRANTS

 

1.                                       Common Stock Purchase Warrant (50,000
shares of common stock) dated August 1, 2005 executed by Clarient in favor of
Safeguard;

 

2.                                       Common Stock Purchase Warrant (801,000
shares of common stock) dated November 9, 2005 executed by Clarient in favor of
Safeguard;

 

3.                                       Common Stock Purchase Warrant (549,000
shares of common stock) dated December 14, 2005 executed by Clarient in favor of
Safeguard;

 

4.                                       Common Stock Purchase Warrant (50,000
shares of common stock) dated June 19, 2006 executed by Clarient in favor of
Safeguard;

 

5.                                       Common Stock Purchase Warrant (624,306
shares of common stock) dated September 22, 2006 executed by Clarient in favor
of Safeguard;

 

6.                                       Amended and Restated Common Stock
Purchase Warrant (166,667 shares of common stock) dated April 18, 2007 executed
by Clarient in favor of Safeguard;

 

7.                                       Common Stock Purchase Warrant (62,500
shares of common stock) dated March, 2007 executed by Clarient in favor of
Safeguard;

 

8.                                       Warrant (975,000 shares of common
stock) dated August 28, 2002 executed by Clarient (f/k/a Chromavision Medical
Systems, Inc.) in favor of Safeguard;

 

9.                                       Common Stock Purchase Warrant (500,000
shares of common stock) dated February 27, 2009 executed by Clarient in favor of
Safeguard;

 

10.                                 Each Common Stock Purchase Warrant issued by
Clarient in favor of Safeguard in accordance with Section 2.8(b) of the
Subordinated Credit Agreement as in effect on the date hereof; and

 

11.                                 Each Common Stock Purchase Warrant issued by
Clarient in favor of Safeguard in accordance with Section 2.8(c) of the
Subordinated Credit Agreement as in effect on the date hereof.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

SAFEGUARD COLLATERAL

 

All of Clarient’s now owned or hereafter acquired inventory of every description
which is held by Clarient for sale or lease or is furnished by Clarient under
any contract of service or is held by Clarient as raw materials, work in process
or materials used or consumed in a business, wherever located, and as the same
may now and hereafter from time to time be constituted.

 

All of Clarient’s now owned or hereafter acquired machinery, equipment, computer
equipment, tools, tooling, furniture, fixtures, goods, supplies, materials, work
in process, whether now owned or hereafter acquired, together with all
additions, parts, fittings, accessories, special tools, attachments, and
accessions now and hereafter affixed thereto and/or used in connection
therewith, all replacements thereof and substitutions therefore.

 

Notwithstanding anything herein to the contrary, the Undersigned shall not have
a security interest in (a) the Collateral (as defined in the Credit Agreement),
(b) any property that constitutes hazardous waste, or (c) any lease, license,
contract permit or agreement to the extent that such grant of a security
interest is prohibited by or constitutes a breach or default under such lease,
license, contract, permit or agreement, except to the extent that such term in
such lease, license, contract, permit or agreement providing for such
prohibition, breach or default is ineffective under applicable law (including,
without limitation, sections 9-406, 9-407, 9-408 or 9-409 of the UCC); provided,
however, that the limitation in the foregoing clause shall not affect, limit,
restrict or impair the grant by any Borrower of a security interest pursuant to
this Agreement in any Account or any money or other amounts due or to become due
under any such lease, license, contract, permit or agreement or in the Proceeds
from the sale or disposition of any such lease, license, contract, permit or
agreement; and provided, further, that the limitation in the foregoing clause
(d) shall be applicable only for so long as a grant of a security interest in
any such lease, license, contract permit or agreement is prohibited by or
constitutes a breach or default under such lease, license, contract, permit or
agreement.

 

--------------------------------------------------------------------------------